Citation Nr: 0727713	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  01-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for chronic otitis 
media with hearing loss, left ear.  

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

	Appellant represented by:  Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's application to reopen a claim for 
service connection for otitis media with hearing loss, left 
ear, and denied his claim for service connection for 
tinnitus.  This case has undergone a protracted appellate 
history, which has included multiple remands by the Board and 
a remand by the United States Court of Appeals for Veterans 
Claims in April 2003.  

Most recently, in August 2006 the Board again remanded the 
case for additional development of the instant issues on 
appeal, directing the RO to provide proper VCAA notification; 
to obtain a complete set of copies of treatment records from 
a Dr. L. Bachoura as well as VA medical records pertaining to 
the veteran's claimed otitis media with hearing loss, left 
ear, and tinnitus; to determine whether or not to provide a 
VA examination; and to consider newly submitted, July 2006 
evidence.  

The Board finds that the AMC failed to comply with all of the 
August 2006 Remand directives, and therefore the Board may 
not proceed with its review of the appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  The appeal is therefore again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

The Board notes at the outset that in October 2000, the 
veteran submitted a claim alleging clear and unmistakable 
error (CUE) with the RO's September 1959 decision, which 
severed service connection for otitis media and accompanying 
hearing impairment, left ear.  See October 2000 Statement in 
Support of Claim (claiming that "[m]y hearing condition in 
my [left] ear is service connected and that a clear and 
unmistakable error was made in the decision 17 Sept. 1959").  
The record reveals that the RO has not adjudicated this CUE 
issue.  Because development of evidence pertaining to the 
veteran's raised CUE claim in this particular case could 
change the outcome of his application to reopen a claim for 
service connection for chronic otitis media with hearing loss 
of the left ear, such claims are inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any appellate review on the other claim meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined); see also Henderson v. West, 12 Vet. App. 11 
(1998).  Accordingly, the Board refers the raised, 
intertwined CUE claim to the RO for appropriate development 
and adjudication.  In view of the foregoing, appellate 
consideration of the application to reopen the claim for 
service connection for chronic otitis media with hearing loss 
of the left ear must be deferred pending completion of the 
development and adjudication of the CUE claim.

The Board also finds that additional development is warranted 
to address the merits of the veteran's claims.  38 C.F.R. § 
19.9 (2006).  Specifically, in its August 2006 Remand, the 
Board instructed the AMC/RO to obtain "[a] complete set of 
copies of treatment records pertaining to the veteran . . . 
from L. Bachoura, M.D."  The Board also noted that "[t]he 
veteran previously provided a written authorization for 
release of Dr. Bachoura's records in April 2005.  Once 
obtained, such records must be made a part of the veteran's 
claims folder."  While the Board notes that the AMC/RO in 
January 2007 supplied a correspondence and accompanying VA 
Form 21-4142 (authorizing the release of information), it 
failed to specify the purpose for which the veteran must have 
submitted this form, that is, specifically to provide up-to-
date consent for the release of records held by Dr. Bachoura.  
As the Board expressly noted in the Remand, the veteran 
previously had supplied such consent, which, in the Board's 
view, means that he undoubtedly would have re-supplied such 
consent had he understood that he needed to do so.  In this 
regard, the Board determines that the AMC/RO failed in its 
duty to collect pertinent records in the possession of Dr. 
Bachoura, as directed by the August 2006 Remand.  Stegall, 11 
Vet. App. at 271.    

In addition, the post-August 2006 record does not reveal that 
the AMC/RO made any attempt to obtain additional available VA 
medical records, as instructed by the Board in the August 
2006 Remand.  Stegall, 11 Vet. App. at 271.    
        
Accordingly, the case is remanded for the following action:

1.  The AMC/RO must conduct all 
appropriate development, to include 
complying with the duties to notify and 
assist found in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159, of the raised, 
intertwined claim of  whether there was 
CUE in an September 1959 RO decision, 
which severed service connection for 
otitis media and accompanying hearing 
impairment, left ear. 

2.  The AMC/RO must supply a VA Form 21-
4142 (authorizing the release of 
information) and specifically apprise the 
veteran that although he has previously 
provided consent for release of these 
records, he must supply new, updated 
consent for release of these records.  
		
3.  The AMC/RO must obtain any and all 
records of VA medical treatment not 
already on file, which pertain to the 
veteran's otitis media with hearing loss, 
left ear, and tinnitus.  The AMC/RO 
should document such attempts to acquire 
such records.   

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the claim of whether 
there was CUE in an September 1959 RO 
decision, which severed service 
connection for otitis media and 
accompanying hearing impairment, left 
ear, and, if that claim is denied,  
readjudicate the veteran's application to 
reopen a claim for service connection for 
otitis media and accompanying hearing 
impairment, left ear; and reajudicate the 
claim for service connection for 
tinnitus.  If the CUE claim is denied, 
the RO should issue an appropriate 
statement of the case and the veteran 
must be advised that he must file a 
timely substantive appeal if he desires 
appellate review of that decision.  If 
any other claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).






